 Case 5:14-cv-01317-DNH-ATB Document 98-1 Filed 05/15/19 Page 1 of 5



                  IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF NEW YORK



                                         )
CAYUGA NATION                            )
AND JOHN DOES 1-20,                      )
                                         )
            Plaintiffs,                  )
                                         )
            v.                           )                   No. 5:14-cv-1317-DNH-ATB
                                         )
HOWARD TANNER, VILLAGE                   )
OF UNION SPRINGS CODE ENFORCEMENT )
OFFICER, IN HIS OFFICIAL CAPACITY;       )
EDWARD TRUFANT, VILLAGE OF UNION )
SPRINGS MAYOR, IN HIS OFFICIAL           )
CAPACITY; CHAD HAYDEN, VILLAGE OF )
UNION SPRINGS ATTORNEY, IN HIS           )
OFFICIAL CAPACITY; BOARD OF              )
TRUSTEES OF THE VILLAGE OF UNION         )
SPRINGS, NEW YORK; AND THE VILLAGE )
OF UNION SPRINGS, NEW YORK               )
                                         )
            Defendants.                  )
________________________________________ )


      MEMORANDUM OF LAW IN SUPPORT OF JOINT MOTION
 TO MODIFY PRETRIAL SCHEDULE TO ALLOW CASE TO BE RESOLVED
                      WITHOUT TRIAL

       Pursuant to Local Rule 7.1(a) and Fed R. Civ. P. 15(a)(2), Plaintiffs and Defendants

file this memorandum of law in support of their joint motion seeking to establish a schedule

to govern the orderly progress of this case. As the Court knows, this case was paused after

the Second Circuit’s 2016 decision reversing this Court’s judgment dismissing the case, as

the parties attempted to reach a negotiated resolution. On March 27, 2019, the Court

directed that this matter move forward and set a trial date of July 23, 2019. Now that the
 Case 5:14-cv-01317-DNH-ATB Document 98-1 Filed 05/15/19 Page 2 of 5



case is proceeding, the parties have agreed on steps that will promote the case’s fair and

efficient resolution—which the parties agree can be resolved without trial.

       First, before this case can move forward, the pleading stage must be finished. When

the Court initially dismissed this case, it found that Plaintiffs lacked standing—either to

pursue claims on behalf of the Cayuga Nation (“Nation”) or the claims brought by unnamed

John Doe plaintiffs. On reconsideration, Plaintiffs sought to file an amended complaint

identifying the individual plaintiffs, but the Court denied the motion on the ground that

these individuals—even if identified—would lack standing. ECF No. 67 at 6-7. The Court,

however, stressed that its order “would not preclude plaintiffs from seeking to amend the

complaint” were the case “reinstated following … appeal.” Id. at 7 n.4. And in fact, when

the Second Circuit reinstated the case and found that both the Nation and the individual

plaintiffs had standing, it relied on allegations in the proposed amended complaint that

Plaintiffs had attempted to file. ECF No. 70 at 11, 20. Now, as contemplated by the Court’s

previous order, Plaintiffs are filing an amended complaint to identify John Does 1-7 as

Clint Halftown, Timothy Twoguns, Gary Wheeler, Donald Jimerson, Michael Barringer,

Richard Lynch, B.J. Radford, as well as to update the complaint’s factual allegations in

light of the passage of time and to add appropriate further detail in support of certain

allegations in the complaint.

       Meanwhile, because this Court previously granted Defendants’ motion to dismiss,

Defendants have never answered any complaint in this case. As a result, Defendants have

not identified which allegations in the complaint they admit and which they deny. In

addition, Defendants have indicated they wish to file a counterclaim challenging whether

the Cayuga Nation currently has a “reservation,” an issue that has been addressed and



                                            1
  Case 5:14-cv-01317-DNH-ATB Document 98-1 Filed 05/15/19 Page 3 of 5



resolved in other cases. The parties are attempting to agree on a stipulation that would

resolve that issue before this Court, based on the resolution of the issue in other cases,

while at the same time preserving Defendants’ challenge to reservation status in the event

the law should change or subsequently be deemed inapplicable to this case. In the absence

of a stipulation, this is an issue that Plaintiffs would seek to resolve on a motion to dismiss

the counterclaim, which is the same way the issue was resolved in other recent federal

litigation. See Cayuga Indian Nation of N.Y. v. Seneca Cty, N.Y., 260 F. Supp. 3d 290

(W.D.N.Y. 2017).

        It is therefore in the interest of all parties, and the Court, to allow the pleadings in

this case to be completed, which indeed could be important for subsequent reviewing courts

as well. The parties agree and propose below to do so expeditiously. Plaintiffs’ proposed

Amended Complaint is submitted with this motion (Exhibit A), along with a redline

showing the changes between Plaintiffs’ original Complaint, dated October 28, 2015, and

the proposed Amended Complaint (Exhibit B). Defendants have agreed to answer the

Amended Complaint expeditiously, within one week, as set forth in the proposed case

management schedule set forth below.1

        Second, the parties agree that the disputed legal issues in this case—which

principally concern whether Plaintiffs are entitled to conduct gaming on Cayuga Nation

reservation land under the authority of the federal Indian Gaming Regulatory Act, 25

U.S.C. § 2701 et seq.—can be resolved on stipulated and/or undisputed facts, and that it




1
  Because Defendants have consented to the filing of the amended complaint, leave of the Court is not
required. See Fed. R. Civ. P. 15(a)(2). But if leave were required, the interests of justice would support
granting leave, for the same reasons explained above. See Balintulo v. Ford Motor Co., 796 F.3d 160, 164
(2d Cir. 2015) (leave to amend “should be freely granted when justice so requires” (internal quotation mark
omitted)).

                                                    2
 Case 5:14-cv-01317-DNH-ATB Document 98-1 Filed 05/15/19 Page 4 of 5



will be unnecessary for the Court to conduct any trial. In order to properly develop a record

for the case and for this Court, however, the parties have agreed to exchange highly limited

and targeted discovery requests to each other; to produce the requested discovery on an

expedited basis; and then to work together collaboratively to attempt to agree on a set of

stipulated facts on which the legal issues in the case can be decided.

        Therefore, in lieu of the present pretrial schedule, which moved immediately to a

trial date of July 23, 2019, the parties jointly propose an orderly and expeditious pretrial

schedule on which this case can be resolved on the basis of cross motions for summary

judgment. The parties’ proposed schedule still will allow this case to be resolved promptly.

Specifically, the parties request that the Court enter the following pretrial schedule for this

case:

           May 21, 2019: Defendants to file answer to amended complaint.

           May 24, 2019: Parties to produce documents requested pursuant to limited

            discovery requests that the parties have already exchanged.

           May 28 to June 7, 2019: Each party is entitled to conduct up to two depositions

            but total deposition time is not to exceed 8 hours per side.

           June 14, 2019: Parties to identify all facts that can be agreed to by stipulation.

           July 15, 2019: Parties to file simultaneous cross-motions for summary

            judgment.

           August 14, 2019: Parties to submit simultaneous response briefs on summary

            judgment; no replies.

        The parties respectfully submit that this approach will most efficiently allow this

case to be resolved on the merits, without the need for trial.


                                              3
 Case 5:14-cv-01317-DNH-ATB Document 98-1 Filed 05/15/19 Page 5 of 5



                                    CONCLUSION

       For the foregoing reasons, this Court should grant the parties’ joint proposed

modified pretrial schedule, in lieu of the pretrial schedule presently in place. A proposed

order is attached.



DATED: May 15, 2019

On behalf of Plaintiffs                              On behalf of Defendants

By:     /s/ David W. DeBruin           By:           /s/ David Tennant
       David W. DeBruin (pro hac vice)               David Tennant
       JENNER & BLOCK LLP                            Law Office of David Tennant PLLC
       1099 New York Ave. NW Suite 900               3349 Monroe Avenue, Suite 345,
       Pi38 State Street                             Rochester, New York 14618
       Washington, DC 20001




                                            4
